Title: To Thomas Jefferson from Philip Mazzei, 19 December 1807
From: Mazzei, Philip
To: Jefferson, Thomas


                        
                            19 xbre 1807.
                        
                        
                     Ai 13 7bre prossimo passato Le scrissi una breve lettera, la qle. spero che avrà ricevuta dal mio Amico Federigo Wollaston, colla
                            boccettina contenente il seme di fragole d’ogni mese, come pure le 12 bottiglie di moscadello di Montalcino, annunziate
                            nella mia dei 22 Giugno anno corrente. In un P.S. alla da. breve lettera dei 13 7bre aggiunsi quel che segue “P.S."
                            L’ultima parola mi pone in mente di dirle che, circa 2 mesi sono, un fierissimo attacco alla mia salute obbligò i 2 Amici
                            Vaccà, Padre e Figlio, a farmi cavare circa 18 oncie di sangue alle 7 pomeridiane, più che altrettanto verso l’11, e 2 ore
                            dopo a farmi attaccare 2 fortissimi vescicanti alle braccia. Creduto mortale anche da loro, il terzo giorno fui fuor di
                            pericolo, e ora mi sento in meglio situazione che avanti il do. attacco.” 3. Fino a questo giorno sono andato sempre reacquistando vigore, como dopo le malattie in gioventù.
                        Immediatamente dura dopo le indirizzai
                             una commendatizia ⅌ un certo Sigr. Aureliano Tiribilli, giovane Toscano, la quale conteneva, che il padre suo il quale io conosco (à me ben conosciuto per un degno soggetto) mi aveva pregato solamente di render testimonianza, che il suo Figlio non aveva alcun demerito in Patria, e ch’ei gli aveva forniti i mezzi di venir negli Stati Uniti ⅌ contentarlo.
                        Non molto dopo, cio è il 20 8bre, Le scrissi l’inclusa ⅌ parlarle di Mr. Ridgely, (Latore di questa) e vi annessi una sua ame nella quale m’informava (com’Ella vedrà) di dover partire il giorno dopo, come seguì. Ma fierissime burrasche lo tennerolungo tempo nelle vicinanze di Minorca, in gran pericolo di naufragare; e finalmente, dopo aver molto sofferto, dovè ritornare al luogo della sua partenza.
                  Avendole io detto nella mia degli 8 Febbraio, anno corrente, le ragioni ⅌ cui avevo determinato di non ritornare in America (dopo d’averlo costantemente desiderato) non si deve maravigliare, se nell’inclusa ritorno al primo sentimento, considerandone la condizizione; poichè (oltre il piacere di tornavi con Lei, dopo d’aver fatto insieme il giro dell’Italia) se il continovo vomito sul mare producesse l’effetto che gli Amici Vaccà credono molto da temersi alla mia età, non lascierei la mia vedova e la cara orfalina abbandonate e sole, essendovi Lei; e arrivate a terra, non mancherebbero alla vedova i mezzi di vivere decentemente, nè mancherebbe alla figlia una dote di 20,000 dollars almeno, il che non potevo dire l’8 Febbraio, mentre viveva il mio Parente. Questo non le recherà maraviglia, se à ricevuto la mia dei 22 Giugno, dove Le dissi (parlando dell’eredità pervenutami): “Mediante la da. eredità potrei servire senza il minimo salario, anche fino alla morte, la mia cara Patria adottiva come Ministro Plenipotenziario, e trattandosi di viaggi, dentro l’Italia, potrei fare anche quelli a mie proprie spese. Io lo gradirei moltissimo; son persuaso che non sarei totalmente inutile; e mi crederci bastantemente gratificato dall’onore di servir la mia Patria adottiva, dalla consolazione di poter’esserle di qualche utilità, e dal vantaggio di godere dl diritto delle genti, ⅌ il che non sarei soggetto a soprusi, estorsioni, e avanie.”
                  I dubbi di guerra coll’Inghilterra e cogli Algerini ànno fatto trattener qui Mr. Ridgely circa un mese, e domandassera partirà per Marsilia, per andar di lì per terra e ⅌ il canal di Linguadoca ad imbarcarsi a Bordeaux, dove sentesi che sono vari bastimenti grossi americani. Questa dilazione mi à procurato il piacere di averlo per qualche giorno in casa mia e di sempre più conoscere quanto sarebbe desiderabile, che tutti i nostri Concittadini nutrissero gl’istessi solidi principi repubblicani, oltre l’istruzione e le altre sue valutabili e ili qualità. Tra le tante obbligazioni che Le professo re aggiungerei una ben consolante ⅌ me nella mia vecchiaia, se contribuisse a farmi godere in casa mia la società di tutti quei che vengono qua, e possiedono gl’istessi sentimenti.
                  Accetti colla solita sua Benevolenza i miei sinceri desideri ⅌ la continovazione della sua prosperità, e della sua amministrazione a vantaggio e onore della nostra cara Patria; e mi creda usque ad mortem &c. Suo vero, affezionato, e obbligato Amico e Servo,
                        
                        
                            F. M.
                        
                    